Citation Nr: 1723923	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-03 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral eye disability other than glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to July 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied service connection for a bilateral eye condition.  

In March 2012, the Veteran testified at a personal hearing at the RO before a Decision Review Officer (DRO).  

In August 2013, the Veteran presented testimony at the RO via a video conference hearing testified before the undersigned Veterans Law Judge sitting at VAs Central Office in Washington, D.C.

In October 2013 and November 2014, the Board remanded the matter for additional development of the record.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current bilateral blepharitis/conjunctiva, and his other bilateral eye disabilities of cataracts and glaucoma had their onset many years following discharge from service, and are not otherwise related to any disease, injury or other event in service.  


CONCLUSION OF LAW

A bilateral eye disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  By correspondence dated in April 2007, VA notified the Veteran of the information needed to substantiate and complete his claim of service connection for a bilateral eye disability, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

The Veteran's service treatment records are incomplete, and the record reflects that they were likely destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  See October 1989 NPRC response to VA's request for service records.  Despite numerous additional attempts to obtain records, from the NPRC, the National Archives and Records Administration (NARA), and other sources, the RO was only able to obtain the Veteran's 1953 discharge examination and a three page sick report documenting that the Veteran was hospitalized in November 1952 for bilateral conjunctivitis.  See response to April 2007 request for service records; March 2008 VA memorandum and formal finding of unavailability of STRs; October 2014 PIES requests for additional service records including clinical records and morning reports.  

In a May 2007 letter to the Veteran, the RO provided notice to the Veteran regarding the unavailability of his STRs at the NPRC, and advised him to return a completed NA Form 13055 so that the RO could attempt to obtain records from other potential sources.  This letter also notified the Veteran of the option to submit other documents to support his claim, such as buddy statements, accident reports, letters and/or photographs from service, employment examinations, and if possible, statements from military medical personnel.  

It is noted that in such situations in which STRs are missing, not only does the Board have a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule, but an enhanced duty to assist.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This enhanced duty to assist was fulfilled as outlined above, and the Board's analysis of the Veteran's claim below has been undertaken under this heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.
The Veteran's hearing testimony has been reviewed, and pertinent private medical evidence has been obtained.  

Regarding the Veteran's August 2013 hearing, the VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Veteran was afforded VA examinations of his eyes in April 2012, January 2014, and November 2016.  An addendum opinion was obtained in January 2017.  The January 2017 opinion was based on review of the entire record, including, but not limited to, the Veteran's own self-reported history, the 1952 sick report, the 1953 discharge examination, and current medical evidence of record.  This opinion is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, this case was previously remanded in October 2013 and November 2014 for further development.  All development directed by the Board's prior remands in this case has, to the extent possible, been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any pertinent evidence that remains outstanding, and available, with respect to this claim.  VA's duty to assist is met.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1131; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection, a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veteran seeks service connection for a bilateral eye disability.  He credibly reports that the symptoms of this disability had their onset during service.  The Veteran's reported symptoms include burning eyes, itchy eyes, red eyes, and red eyelids.  The Veteran reports these symptoms have been fairly constant since service, and are completely separate from his glaucoma which had its onset many years after discharge from service.  

In support of his claim, the Veteran submitted several photographs including one photograph of him in a hospital robe, purportedly taken at a hospital in Japan where the Veteran asserts that he was transported to, and treated for three weeks because of his eye symptoms.  Another photograph shows two fellow soldiers with whom the Veteran reports to have served, and who have provided lay statements as to witnessing the Veteran's red itchy eyes in service, and recalling that he was treated for three weeks in Japan.  (See April 2007 handwritten note from R.C.F; and, August 2008 letter to the Veteran from C.E.).

Also, as noted above, a November 1952 Morning Report notes that the Veteran was transferred to an evacuation hospital with a diagnosis of bilateral conjunctivitis.  

However, the Veteran's July 1953 discharge examination was negative for any eye abnormalities.  

Private treatment records dating back to 1996 from Dr. B note that the Veteran was initially diagnosed with open angle glaucoma (OAG) in 1985, and then later diagnosed with cataracts.  In a December 2009 private memo, Dr. B indicated that the Veteran was a long-time patient who had been treated for advanced glaucoma and is watched for cataracts; and, persistent blepharoconjunctivitis, which waxed and waned.  The examiner documented that the Veteran still had some anterior and posterior blepharoconjunctivitis, characterized by chronic persistent and episodic inflammation.  Based on the Veteran's self-reported history of having blepharoconjunctivitis on and office since service, with treatment for the same in service, Dr. B opined that the blepharoconjunctivitis "could well have been existing back then and persisting now."

By contrast, a VA examiner in April 2012 indicated that the Veteran's history of conjunctivitis was not visually significant.  The examination, conducted by an optometrist, focused mainly on the Veteran's glaucoma, yet the Veteran has always maintained that his glaucoma, which admittedly began years after service separation, is separate and distinct from the conjunctivitis condition.  The examiner focused on loss of vision, and opined that the Veteran's poor visual acuity and resultant legal blindness was secondary to glaucoma.  This issue is not in dispute, and the opinion is therefore not probative.  

The issue in this case is whether the Veteran's current blepharoconjunctivitis had its onset in service, regardless of any intervening non-service-connected glaucoma.  Although the condition was not significantly visible during the April 2012 examination, the private examiner in December 2009 noted that the condition waxed and waned.  Accordingly, another examination was scheduled.  

The Veteran was afforded a VA examination in January 2014 and the examiner was asked to consider the memo from Dr. B, as well as the Veteran's competent and credible testimony regarding his in-service conjunctivitis.  The examiner was asked to opine as to whether the Veteran's current blepharoconjunctivitis was incurred in service, or whether it is otherwise related to any injury, illness or other event in service.  According to Stedman's Medical Dictionary, blepharitis is defined as inflammation of the eyelid.  See STEDMAN'S ILLUSTRATED MEDICAL DICTIONARY 212 (27th ed. 2000).

In response, the examiner indicated a review of the claims file and noted a diagnosis of glaucoma.  The examiner opined that the Veteran's blepharitis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that blepharitis occurs in most people, and his eyes looked no worse than others who have this condition.  The examiner further stated that blepharitis is not caused by being in the service; and, that it is quite probable that the latanoprost he uses [for his glaucoma] is aggravating his condition.  In addition, his lower lids lie below his corneas, resulting in dry eye symptoms.  

Notably, the examiner in January 2014 specifically stated that he could find no evidence that the Veteran had any eye injury or illness while in service.  This opinion, however, was provided before the November 1952 sick report noted above was added to the record.  Accordingly, the opinion lacks probative value.  

The Veteran was afforded another VA examination in November 2016.  The VA examiner indicated that he did not review the Veteran's claims file or any other medical evidence in conjunction with the examination.  The examiner opined that the Veteran's blepharoconjunctivitis was less than 50 percent likely to have been caused by any event in the service.  The examiner reasoned that the Veteran's condition would have developed in any situation, and was due to physiology of the eyelids and not caused by external events or injuries.  

The RO subsequently requested that the November 2016 examiner review the record and provide another opinion.  In a January 2017 response, the examiner indicated a review of the record, but confirmed his prior opinion, reasoning that he could find no records of blepharoconjunctivitis prior to discharge.  As this opinion was prepared without knowledge or review of the November 1952 sick report showing treatment for conjunctivitis in service, it carries no probative value.  

In light of the foregoing, independent medical opinion was requested, this time from a medical officer/physician from the Appeals Resource Center.  The medical officer, Dr. T-C reviewed the claims file, medical evidence in the Veteran's clinical file, and lay statements.  Dr. T-C also reviewed the STRs and other VA examination reports.  

The examiner opined that the Veteran is a credible witness, and understood that he is competent to report his observable symptoms.  Dr. T-C also indicated that the Veteran's competent and credible statements as to his observable symptoms were considered in the opinion.  The examiner concluded, however, that the Veteran's current eye disabilities, including cataracts, conjunctiva, and blepharitis were less likely than not related to or aggravated by service.  

The examiner first noted that the Veteran's cataracts were likely age-related, citing to the appropriate medical literature for support.  The examiner next noted that the Veteran's subconjunctival hemorrhage occurred in June 2014 after he got poked in the left eye by a foreign body.  Dr. T-C referred to an October 2015 private eye examination noting that the Veteran's conjunctiva was white and quiet, bilaterally.  Therefore, the examiner concluded that the Veteran's subconjunctival hemorrhage was a self-limited transient event.  

Third, the examiner found that the Veteran's blepharitis was also, as likely as not, an independent, acute, transient, and self-limited condition which resolves with treatment and eye hygiene.  The examiner noted the single episode of conjunctivitis diagnosed in November 1952, but also noted that the Veteran's clinical examination at separation in July 1953 was negative for an eye condition.  The examiner therefore opined that the Veteran's bouts of blepharitis and/or conjunctivitis are separate independent events and as such, that they are less likely than not related to each other.  

Finally, as noted above, it is undisputed that the Veteran's glaucoma was first diagnosed in 1985 and is unrelated to an injury, disease or other event in service.  

In summary, the preponderance of the evidence is against a finding that the Veteran developed a chronic blepharoconjunctivitis in service.  The Board finds most probative the opinion of the February 2017 physician, who specifically acknowledged the Veteran's competent and credible reports of the onset of eye symptoms in service, yet, based on sound medical principles, determined that the Veteran's in-service condition was acute and transitory and resolved prior to discharge.  

While the Veteran is competent to report observable symptoms, he is not competent to provide a medical opinion as to causation as this is beyond the scope of lay observation.  Further, although the Veteran has credibly reported that his symptoms began in service and have continued since that time, these statements are outweighed by the medical evidence of record, which does not support his assertion of an ongoing chronic bilateral eye blepharoconjunctivitis since service.  

The Board has considered the opinion of Dr. B in 2009 which suggests that the Veteran could have had a chronic blepharitis/conjunctivitis condition that had its onset during service; however, this opinion relies on the current diagnosis, and the Veteran's self-reported observable symptoms during service, without knowledge of the normal eye examination at the time of discharge.  Moreover, the mere possibility of a nexus to service does not satisfy the criteria that the current condition must be as likely as not (a 50 percent or higher probability) related to service in order to warrant service connection.  

Finally, as noted above, evidence of continuity of symptomatology from the time of service until the present is required where, as here, the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a), and neither blepharitis nor conjunctivitis is one such disease.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

Accordingly, the preponderance of the evidence is against the claim and service connection for a bilateral eye disability is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a bilateral eye disability other than glaucoma is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


